Citation Nr: 0331350	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-03 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Propriety of forfeiture declared pursuant to 38 U.S.C.A. 
§ 6103(a) (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant was reportedly on beleaguered status from 
December 1941 to May 1942, was missing for a period in May of 
1942, a prisoner of war (POW) of the Japanese government from 
May 1942 to January 1943, and in no casualty status from 
January 1943 to April 1945.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
notice of disagreement was received in May 2001, a statement 
of the case was issued in March 2002, and a substantive 
appeal was received in April 2002.  The appellant failed to 
attend a hearing before the Board in November 2002.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

There have also been judicial decisions addressing certain 
VCAA notice requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  In this case, the RO has made no 
reference to the VCAA.  Under the circumstances, and in view 
of the above-cited recent judicial decisions, the Board 
believes that VCAA notice should be afforded the veteran.  
The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that Board failure to enforce 
compliance with VCAA notice requirements is remandable error.  
See Huston v. Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
VCAA notice and assistance requirements.  
The RO should (a) advise the appellant of 
the information and evidence not of 
record that is necessary to support his 
claim, (b) of the information and 
evidence that VA will seek to provide, 
and (c) of the information and evidence 
that the appellant is expected to 
provide.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
RO should also ensure that the VCAA 
notice is in compliance with Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

2.  The RO should then review the record 
and furnish the appellant and his 
representative with an appropriate 
supplemental statement of the case (with 
the applicable VCAA regulations) and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




